Citation Nr: 1529333	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  12-15 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent for radiculopathy of the right lower extremity.  

2. Entitlement to an increased rating in excess of 10 percent for degenerative joint disease of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from June 1978 to February 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2012, the Veteran requested a hearing before a Veterans Law Judge.  In August 2014; he withdrew his hearing request. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking increased ratings for his low back condition and radiculopathy of the right lower extremity.  In a June 2015 appellant brief, the Veteran's representative asserts that these conditions have worsened since the most recent VA examination in July 2010.  The representative specifically referred to a July 2012 physical therapy evaluation, which shows a decreased range of motion in the low back and difficulty standing and walking more than 10 minutes and sitting for more than 5 minutes.  Therefore, another VA examination should be conducted to determine the current status of the Veteran's back condition and radiculopathy.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following actions:

1. Obtain the names and addresses of all medical care providers who treated the Veteran for complaints related to his back since 2010.  After securing the necessary release, obtain these records.

2. After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service- connected low back condition and radiculopathy of the lower right extremity.  The claims folder and copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the Veteran's service-connected back and right lower extremity disabilities.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

3. Upon completion of the above, readjudicate the issues on appeal.  If any benefits remain denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




